DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 and 8 stand rejected under Section 102 over Liu.  Claims 1, 2, 6, 15, and 19 stand rejected under Section 102 over Cai.  Claim 10 stands rejected under Section 103 over Liu.  Claim 12 stands rejected under Section 103 over Liu in view of Liu Figure 7.  Claims 7 and 20 stand rejected under Section 103 over Cai in view of Ando.  The specification stands objected to.  Claims 3-5, 9, 11, 13, 14, and 16-18 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.
Applicants amended claim 1 to include the subject matter of claim 9 and canceled claim 9.  Applicants also amended claim 10 to include claim 9’s subject matter.  Applicants provided an amendment to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the specification is withdrawn.
Section 103 rejections: By placing allowable subject matter in independent claims 1 and 10, applicants have overcome the previously noted Section 103 rejections.  These rejections are withdrawn.
Section 102 rejections: By placing allowable subject matter in independent claims 1 and 10, applicants have overcome the previously noted Section 102 rejections.  These rejections are withdrawn.
During a search of an unrelated case, the undersigned identified additional prior art references which are pertinent to this case.  For these reasons, a new set of rejections follows with this Non-Final Office Action.

Claim Objections
Claims 3-5, 10-14, and 16-18 are objected to because of the following informalities:  
Claim 3, line 6: Add “base” before “substrate”.
Claim 3, line 19: Delete “region”.
Claims 4, 5, 14, and 16-18 are objected to for depending from objected-to base claim 3.
Claim 4, line 1: Add “an” before “opening area”.
Claim 4, line 2: Add “an” before “opening area” and at the end of the line, change “the” to “a”.
Claims 14 and 17 are objected to for depending from objected-to base claim 4.
Claim 10, line 14: Change “comprising” to “comprises”.
Claims 11-13 are objected to for depending from objected-to base claim 10.
Claim 11, line 6: Add “an” before “opening area”.
Claim 11, line 7: Add “an” before “opening area” and at the end of the line, change “the communicated” to “a communicated”.
Claim 11, line 9: Delete “region”.
Claim 11, lines 12-13: Delete these lines because they duplicate claim 10, lines 14-16.
Claim 11, line 16: Change “a drain electrode, and the drain” to “a drain electrode, the drain”.
Claim 13 is objected to for depending from objected-to base claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoon, U.S. Pat. Pub. No. 2016/0043226, Figures 1-4H, with evidence from, or in the alternative, obvious in view of, Hsieh, U.S. Pat. Pub. No. 2009/0295747.


Yoon, Figures 1-3:
    PNG
    media_image1.png
    371
    407
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    750
    416
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    367
    498
    media_image3.png
    Greyscale

Yoon, Figures 4A-4H:

    PNG
    media_image4.png
    205
    475
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    338
    480
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    244
    478
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    257
    481
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    265
    491
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    268
    490
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    290
    490
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    323
    492
    media_image11.png
    Greyscale

Regarding claim 1: Yoon Figures 1-4H disclose a method of manufacturing a display substrate (DP), comprising: forming a switch unit (TFT) on a base substrate (BS1), wherein the switch unit (TFT) comprises an output electrode (DE); forming a planarization layer (OL) on one side of the switch unit (TFT) away from the base substrate (BS1), wherein a region, corresponding to the output electrode (DE), of the planarization layer (OL) is provided with a planarization layer via hole (CH), and an orthographic projection of the planarization layer via hole (CH) onto the base substrate (BS1) is located within an orthographic projection region of the output electrode (DE) onto the base substrate (BS1); etching a surface of a region, corresponding to the planarization layer via hole (CH), of the output electrode (DE); and forming a pixel electrode (PE) on one side of the planarization layer (OL) away from the switch unit (TFT), wherein the pixel electrode (PE) is in contact with the output electrode (DE) through the planarization layer via hole (CH), wherein the method further comprises: forming a liquid crystal layer (LC) and a common electrode (CE) sequentially on one side of the pixel electrode (PE) away from the planarization layer (OL).  Yoon specification ¶¶ 40-122.  Yoon is silent as to whether the liquid crystal layer (LC) is an insulating layer.
Hsieh, directed to similar subject matter, discloses liquid crystal is an insulating material.  Hsieh specification ¶ 26.  Therefore, the Yoon liquid crystal layer would also be an insulating layer.  In the alternative, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hsieh insulating liquid crystal layer in Yoon because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once combined, the combination discloses forming an insulating layer and a common electrode sequentially on one side of the pixel electrode away from the planarization layer.
Regarding claim 8, which depends from claim 1: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Yoon specification ¶¶ 79-105.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Hsieh, and further in view of Kang, Korean Pat. Pub. No. 10-2005-0100950A, Figures 5a-5d and 3.
Kang, Figure 3: 
    PNG
    media_image12.png
    239
    397
    media_image12.png
    Greyscale
 
Kang, Figures 5a-5d:

    PNG
    media_image13.png
    161
    397
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    206
    394
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    242
    395
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    237
    397
    media_image16.png
    Greyscale

Regarding claim 2, which depends from claim 1: Yoon is silent as to whether the etching the surface of the region, corresponding to the planarization layer via hole (CH), of the output electrode (DE) comprises: etching the surface of the region, corresponding to the planarization layer via hole (CH), of the output electrode (DE) by using the planarization layer (OL) as a mask.  See Yoon specification ¶¶ 72, 111.
Kang Figures 5a-5d and 3 disclose the etching the surface of the region, corresponding to the planarization layer via hole (3), of the passivation layer (260) to the surface of the output electrode (256) comprises: etching the surface of the region, corresponding to the planarization layer via hole (3), of the passivation layer (260) to the surface of the output electrode (256) by using the planarization layer (270) as a mask.  Kang specification, pages 4-7 (machine translation version).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use Kang’s teachings so that the Yoon planarization layer is used as a mask to etch the surface of the region, corresponding to the planarization layer via hole (CH), of the output electrode (DE) by using the planarization layer (OL) as a mask because the modification would have involved a selection of a known step based on its suitability for its intended use.
Regarding claim 3, which depends from claim 2: The combination discloses that before forming the planarization layer (Yoon OL/Kang 270) on one side of the switch unit (TFT) away from the base substrate (BS1), the method further comprises: forming a passivation layer (Yoon IL2/Kang 260) on one side of the switch unit (TFT) away from the base substrate (BS1); the forming the planarization layer (OL/270) on one side of the switch unit (TFT) away from the substrate (BS1) comprises: forming the planarization layer (OL/270) on one side of the passivation layer (IL2/260) away from the switch unit (TFT), wherein a region, corresponding to the output electrode (DE), of the passivation layer (IL2/260) is exposed through the planarization layer via hole (Yoon CH, Kang 3); the etching the surface of the region, corresponding to the planarization layer via hole (CH/3), of the output electrode (DE) by using the planarization layer (OL/270) as the mask comprises: over-etching the region, exposed through the planarization layer via hole (CH/3), of the passivation layer (IL2/260) by using the planarization layer (OL/270) as the mask, so as to form a passivation layer via hole (CH/3—lower portion) in the passivation layer (IL2/260), and etching the surface of the region, corresponding to the planarization layer via hole (CH/3), of the output electrode (DE), wherein the passivation layer via hole (CH/3 – lower portion) is in communication with the planarization layer via hole (CH/3—upper portion), and an orthographic projection of the passivation layer via hole (CH/3—lower portion) onto the base substrate (BS1) is located within the orthographic projection region of the planarization layer via hole (CH/3—upper portion) onto the base substrate (BS1); and the forming the pixel electrode (PE) on one side of the planarization layer (OL/270) away from the switch unit (TFT), wherein the pixel electrode (PE) is in contact with the output electrode (DE) through the planarization layer via hole (CH/3) comprises: forming the pixel electrode (PE) on one side of the planarization layer (OL/270) away from the switch unit (TFT), wherein the pixel electrode (PE) is in contact with the output electrode (DE) through the planarization layer via hole (CH/3—upper portion) and the passivation layer via hole (CH/3—lower portion).  Yoon specification ¶¶ 70-72, 108-112; Kang specification, pages 4-7 (machine translation version).  
Regarding claim 4, which depends from claim 3: The combination discloses that opening area of the planarization layer via hole (CH/3—upper portion) and opening area of the passivation layer via hole (CH/3 – lower portion) at the communicated interface coincide with each other.  See Yoon Figure 3; Kang Figure 3.
Regarding claim 5, which depends from claim 3: The combination discloses that the over-etching the region, exposed through the planarization layer via hole (CH/3—upper portion), of the passivation layer (IL2/260) by using the planarization layer (OL/270) as the mask comprises: over-etching the region, exposed through the planarization layer via hole (CH/3—upper portion), of the passivation layer (IL2/260) through a dry etching process by using the planarization layer (OL/270) as the mask. Yoon specification ¶ 72 (etching); Kang specification, page 6 (machine translation version: “The via hole 3 passing through the organic planarization layer 270 and the inorganic passivation layer 260 is formed by a dry etching method using the organic planarization layer 270 as a mask.”).
Regarding claim 6, which depends from claim 2: Yoon is silent as to whether the output electrode is exposed through the planarization layer via hole, and the etching the surface of the region, corresponding to the planarization layer via hole, of the output electrode by using the planarization layer as the mask comprises: etching the surface of the region, exposed through the planarization layer via hole, of the output electrode through a wet etching process by using the planarization layer as the mask.  However, Yoon describes the output electrode, during its formation, as being etched by a wet (water-based) etchant.  Yoon specification ¶¶ 85-94.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use wet etching to form the groove because the modification would have involved a selection of a known step based on its suitability for its intended use.
Regarding claim 14, which depends from claim 4: The combination discloses that the over-etching the region, exposed through the planarization layer via hole (CH/3—upper portion), of the passivation layer (IL2/260) by using the planarization layer (OL/270) as the mask comprises: over-etching the region, exposed through the planarization layer via hole (CH/3—upper portion), of the passivation layer (IL2/260) through a dry etching process by using the planarization layer (OL/270) as the mask. Yoon specification ¶ 72 (etching); Kang specification, page 6 (machine translation version: “The via hole 3 passing through the organic planarization layer 270 and the inorganic passivation layer 260 is formed by a dry etching method using the organic planarization layer 270 as a mask.”).
Regarding claim 15, which depends from claim 2: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Yoon specification ¶¶ 79-105.
Regarding claim 16, which depends from claim 3: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Id.
Regarding claim 17, which depends from claim 4: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Id.
Regarding claim 18, which depends from claim 5: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Id.
Regarding claim 19, which depends from claim 6: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Id.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Hsieh, and Kang, and further in view of Ando, U.S. Pat. Pub. No. 2016/0274695.
Regarding claim 7, which depends from claim 6: The combination is silent as to the curing time for the planarization layer. 
Ando discloses a cure time for the planarization layer as 30 minutes. Ando specification ¶ 476.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ando cure time in the Yoon method because the modification would have involved a selection of a known cure time based on its suitability for its intended use.  Once combined, the combination discloses, after forming the planarization layer on one side of the switch unit away from the base substrate, the method further comprises: curing the planarization layer for a target duration, wherein the target duration is less than or equal to 30 minutes.
Regarding claim 20, which depends from claim 7: Yoon discloses that the switch unit (TFT) is a thin film transistor, and the forming the switch unit (TFT) on the base substrate (BS1) comprises: forming a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL) and a source-drain electrode layer (SE-DE) on the base substrate (BS1), wherein the source-drain electrode layer (SE-DE) comprises a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) is the output electrode (DE).  Yoon specification ¶¶ 79-105.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, and further in view of Hsieh and Yamazaki, U.S. Pat. Pub. No. 2011/0037068.
Regarding claim 10: Yoon Figures 1-4H disclose a display substrate, comprising: a base substrate (BS1); a switch unit (TFT) on the base substrate (BS1), wherein the switch unit (TFT) comprises an output electrode (DE), one side of the output electrode (DE) away from the base substrate (BS1) is provided with a groove; a planarization layer (OL) on one side of the switch unit (TFT) away from the base substrate (BS1), wherein a region, corresponding to the output electrode (DE), of the planarization layer (OL) is provided with a planarization layer via hole (CH), and an orthographic projection of the planarization layer via hole (CH) onto the base substrate (BS1) is located within an orthographic projection region of the output electrode (DE) onto the base substrate (BS1); and a pixel electrode (PE) on one side of the planarization layer (OL) away from the switch unit (TFT), wherein the pixel electrode (PE) is in contact with a bottom surface of the groove through the planarization layer via hole (CH), wherein the display substrate further comprises a liquid crystal layer (LC) and a common electrode (CE) formed sequentially on one side of the pixel electrode (PE) away from the planarization layer (OL).  Yoon specification ¶¶ 40-122.  Yoon is silent as to whether the liquid crystal layer (LC) is an insulating layer.  Yoon is also silent as to the depth of the groove, but the depth is a fraction of the output electrode (DE) thickness.  See Yoon Figure 3. 
Hsieh, directed to similar subject matter, discloses liquid crystal is an insulating material.  Hsieh specification ¶ 26.  Therefore, the Yoon liquid crystal layer would also be an insulating layer.  In the alternative, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hsieh insulating liquid crystal layer in Yoon because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once combined, the combination discloses an insulating layer and a common electrode sequentially formed on one side of the pixel electrode away from the planarization layer.
Yamazaki, directed to a thin film transistor in a display device, discloses a thickness of source and drain electrodes to be 50-300 nm, Yamazaki specification ¶ 135, which corresponds to 500-3000 angstroms.  Thus, the groove would range from greater than zero to less than the drain electrode thickness of 500-3000 angstroms, which overlaps the claimed depth of the groove of between 50 and 300 angstroms.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05(I).
Regarding claim 12, which depends from claim 10: The combination discloses display device (DP), comprising a display substrate as defined in claim 10.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Hsieh, and Yamazaki, and further in view of Kang.
Regarding claim 11, which depends from claim 10: Yoon discloses the display substrate further comprises: an insulating layer (IL2) located between the switch unit (TFT) and the planarization layer (OL), wherein a region, corresponding to the output electrode (DE), of the insulating layer (IL2) is provided with an insulating layer via hole (CH—lower part), the insulating layer via hole (CH—lower part) is in communication with the planarization layer via hole (CH—upper part), opening area of the planarization layer via hole (CH—upper part) and opening area of the insulating layer via hole (CH—lower part) at the communicated interface coincide with each other, an orthographic projection of the insulating layer via hole (CH—lower part) onto the base substrate (BS1) is located within the orthographic projection region of the planarization layer via hole (CH—upper part) onto the base substrate (BS1), and the pixel electrode (PE) is in contact with the bottom surface of the groove through the planarization layer via hole (CH—upper part) and the insulating layer via hole (CH—lower part); and an insulating layer (LC) and a common electrode (CE) on one side of the pixel electrode (PE) away from the planarization layer (OL) and along a direction away from the pixel electrode (PE); wherein the switch unit (TFT) is a thin film transistor comprising a gate electrode (GE), a gate insulating layer (IL1), an active layer (SL), a source electrode (SE) and a drain electrode (DE), and the drain electrode (DE) being the output electrode.  Yoon specification ¶¶ 40-122.  Yoon does not disclose that the insulating layer is a passivation layer.
Kang, directed to similar subject matter, discloses a similar arrangement in which the insulating layer is a passivation layer (260).  Kang specification, pages 4-7 (machine translation version).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kang passivation layer (260) in place of the Yoon insulating layer (IL2) because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 13, which depends from claim 11: The combination discloses a display device (DP), comprising a display substrate as defined in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897